                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RED BRIDGE LAW, P.C.,                               Case No. 20-cv-08527-SK
                                   8                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9             v.                                          REGARDING FAILURE TO
                                                                                             PROSECUTE
                                  10     STEVEN LARRY KIMMEL,
                                  11                    Defendant.                           Regarding Docket No. 22
                                  12          On March 8, the Court continued the hearing on Plaintiff’s motion to strike to May 10,
Northern District of California
 United States District Court




                                  13   2021 and ordered the parties to inform the Court by no later than May 3, 2021 as to whether a
                                  14   representative of Defendant will appear and defend this case and directed the parties to provide
                                  15   their positions on whether Plaintiff may proceed against a representative or estate, or whether
                                  16   Plaintiff cannot proceed in light of Defendant’s death. (Dkt. No. 22.) The Court also continued
                                  17   the case management conference to May 10, 2021 and set May 3, 2021 as the deadline to file a
                                  18   joint case management statement. To date, the parties have not filed any further update or case
                                  19   management statement.
                                  20          Therefore, the Court HEREBY ORDERS Plaintiff TO SHOW CAUSE why this case
                                  21   should not be dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  22   Plaintiff shall file a written response to this Order to Show Cause by no later than May 14, 2021.
                                  23   Plaintiff is admonished that if it fails to file a response to this Order to Show Cause by May 14,
                                  24   2021, the Court will dismiss this action for failure to prosecute.
                                  25   ///
                                  26   ///
                                  27   ///
                                  28   ///
                                   1          The Court FURTHER ORDERS that the hearing on the motion to strike and the case

                                   2   management conference are VACATED and will be reset, if necessary, at a later date.

                                   3          IT IS SO ORDERED.

                                   4   Dated: May 4, 2021

                                   5                                                 ______________________________________
                                                                                     SALLIE KIM
                                   6                                                 United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
